Citation Nr: 0111821	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO), 
which denied the veteran's claim of entitlement to VA dental 
treatment on the basis that the record contained no evidence 
of dental trauma in service.  In March 2001, the veteran 
testified at a Board videoconference hearing.  

Preliminary review of the claims folder reveals that the 
issue of entitlement service connection for residuals of 
dental trauma was previously denied by the RO in an August 
1972 rating decision.  Under applicable criteria, a final 
decision is not subject to revision on the same factual basis 
and may only be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. §§ 7104(b), 5108; 38 
C.F.R. 3.156(a).  In this case, however, the record currently 
contains no indication that the veteran was notified of the 
August 1972 adverse decision.  See 38 C.F.R. § 19.25.  Thus, 
the Board need not address at this juncture whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that appears to 
be necessary to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

The veteran is seeking service connection for a dental 
condition, which he claims is due to trauma in service.  In 
essence, the significance of a finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides any 
reasonably necessary dental treatment, without time 
limitations, for conditions which are attributable to the 
service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For 
these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care 
and treatment provided during a veteran's military service.  
VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).

In support of his claim, the veteran argues, in essence, that 
the extensive dental treatment he received in service 
constitutes dental trauma.  Specifically, he maintains that 
in March 1969, when he was being treated for a toothache, the 
dentist "broke the teeth off" which necessitated surgery 
and a three day period of hospitalization, during which time 
he was in "intensive care."  He claims that this treatment 
has resulted in continued pain and limited chewing abilities.  
The veteran maintains that he is therefore entitled to VA 
dental treatment.

The service medical and dental records show that the veteran 
did indeed receive extensive dental treatment in service, 
including extractions.  These records also contain references 
which appear to indicate that in March 1969, the veteran was 
hospitalized for a Caldwell Luc procedure to remove a 
retained root tip in the right maxillary sinus, apparently a 
residual of previous oral surgery.  However, it does not 
appear that the veteran's service medical records are 
complete, as records corresponding to this entire period of 
reported hospitalization in March 1969 are not of record.  
This has not escaped the attention of the veteran's 
accredited representative, who has requested that this matter 
be remanded so that the RO may make another attempt to obtain 
any additional service medical records.  Under the VCAA, the 
assistance provided by the Secretary shall include obtaining 
relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  VCAA (to be codified at 38 
U.S.C.A. § 5103A(c)(1)).  In that regard, it is noted that at 
his March 2001 hearing, the veteran testified that he had 
been hospitalized in March 1969 at the Cam Ranh Bay Hospital 
in Vietnam.  

The Board also notes that there appear to be pertinent VA 
clinical records which have not yet been associated with the 
claims folder.  For example, in an August 1984 statement, the 
veteran indicated that he had received treatment for his 
dental condition at the Houston VA Medical Center (VAMC) from 
September to October 1972.  The record contains a September 
1972 authorization for examination, but no clinical records.  
Under the VCAA, the assistance provided by the Secretary 
shall include obtaining records of relevant medical treatment 
or examination of the claimant at Department health-care 
facilities, if the claimant furnishes information sufficient 
to locate those records.  VCAA (to be codified at 38 U.S.C.A. 
§ 5103A(c)(2)).

It is also noted that the VCAA provides that in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
(to be codified at 38 U.S.C.A. § 5103A(d)(1)).  After 
reviewing the veteran's service dental records and 
contentions with respect to dental trauma, the Board 
concludes that a VA examination of the veteran should be 
performed.

Finally, the Board notes that while the RO has developed the 
issue of entitlement to service connection for dental trauma, 
the record reflects that the RO has previously referred 
several claims of entitlement to VA dental treatment 
(apparently on a basis other than dental trauma, see 38 
C.F.R. § 17.161) to the Houston VA dental clinic.  See 
October 1984 and June 1991 Deferred Rating Decisions and 
March 2000 Statement of the Case.  As it appears that the VA 
dental clinic may possess records relevant to the instant 
claim, the RO should obtain copies of these records for 
association with the claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request copies of all of the veteran's 
service medical and dental records, 
particularly records corresponding to his 
period of hospitalization in March 1969 
at Cam Ranh Bay Hospital in Vietnam.

2.  The RO also should contact the 
Houston VA dental clinic and request 
copies of all records pertaining to the 
veteran from September 1972 to the 
present, including both treatment records 
and records assembled in conjunction with 
the veteran's previous claims for VA 
dental treatment.  

3.  The RO should also contact the 
veteran and afford him the opportunity to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers who may possess 
additional records of treatment pertinent 
to his claim.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
the veteran's complete treatment records 
from all sources identified that have not 
been previously secured.

4.  The RO should then schedule the 
veteran for VA dental examination to 
determine the nature and etiology of his 
current dental condition.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
pertinent historical data in the claims 
folder and conducting a thorough dental 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran 
currently exhibits any dental disorder 
which is the result of unintended effects 
of therapy or restorative dental care and 
treatment provided during his military 
service.  The examiner should provide the 
complete rationale for all opinions 
given.

5.  The RO should carefully review the 
examination report to ensure that it 
complies with this remand, including all 
requested findings and opinions.  If not, 
the report should be returned to the 
appropriate VA examiner for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102,  5103, 5103A, and 5107) are 
fully complied with and satisfied.

Then, the RO should review the veteran's claim.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law considered pertinent to the issues now on 
appeal.  An appropriate period of time should be allowed for 
response.  Then, the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



